Citation Nr: 0011183	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-05 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  

2.  Entitlement to service connection for generalized 
arthritis.  

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from December 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Phoenix, Arizona, Regional Office (RO).  

In a January 1995 rating decision, the RO denied the 
veteran's claims of service connection for scars of the right 
hand, diabetes mellitus, arthritis (generalized), 
hypertension, and bilateral hearing loss.  The veteran 
disagreed with the determinations and a timely substantive 
appeal was filed.  In a July 1998 rating decision the RO 
granted service connection for scars of the right hand and 
bilateral hearing loss.  Those issues are no longer for 
appellate consideration.  

Received at the Board in March 2000 were a lay statement and 
medical records of the veteran dated in April and May 1999.  
This evidence was received more than 90 days subsequent to 
certification of the case to the Board by the RO and in the 
absence of a motion that there was good cause for the delay.  
38 C.F.R. § 20.1304(b) (1999).  Review of the newly-submitted 
evidence reveals that it does not appear to be relevant to 
the issues on appeal, as it does not tend to demonstrate any 
link between the disabilities shown in 1999 and the veteran's 
period of service.  Review of the veteran's argument reveals 
that it is essentially duplicative of argument already 
contained in the claims file.  Therefore, the Board is of the 
opinion that no prejudice accrues to the veteran by our 
review of his appeal at this time, and that initial RO review 
of this recently-submitted evidence and argument would serve 
no useful purpose.  

The issues of service connection for arthritis and 
hypertension have been recharacterized for facility as 
indicated on the title page.  The Board intimates no 
prejudice to the veteran in recharacterizing the issues as 
indicated. 


FINDING OF FACT

The veteran's service medical records are unavailable; a 
cardiovascular disorder to include hypertension, generalized 
arthritis, and diabetes mellitus are not shown during service 
or to a compensable degree within one year after service, nor 
is there competent medical evidence linking these disorders 
to service.  


CONCLUSION OF LAW

The claims of service connection for a cardiovascular 
disorder to include hypertension, generalized arthritis, and 
diabetes mellitus are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection for a cardiovascular disorder to include 
hypertension, generalized arthritis, and diabetes mellitus 
are well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

If the disorder is diabetes mellitus, arthritis, or 
cardiovascular disease or hypertension, service connection 
may be granted if manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991).   

A Cardiovascular Disorder to include Hypertension

In September 1981 the National Personnel Records Center 
(NPRC) confirmed that the veteran's service medical records 
had apparently been destroyed by fire in 1973, and were 
unavailable.  

A government clinical record dated in November 1958 reflects 
that the veteran was borderline hypertensive.  The veteran's 
blood pressure reading was 138/84.  A government physical 
examination record for civil service, dated in 1965, reflects 
that the veteran was hypertensive.  It was stated that in 
1953, upon leaving the Army, the veteran had hypertension but 
he did nothing, and that seven years previously a civil 
service examination showed borderline hypertension.  The 
examination revealed that the veteran's blood pressure was 
144/108 and that there were early fundi changes.  A 
government clinical record dated in March 1976 reflects that 
the veteran's blood pressure was from 120-138/80.  A review 
of systems revealed that there was no history of high blood 
pressure.  The diagnosis was healthy 41 year old male.  

Clinical records dated in June and July 1977 show that mild 
essential hypertension was diagnosed and that 
antihypertensive medication, hydrochlorothiazide, was 
prescribed.  Subsequent clinical records revealed continued 
treatment of hypertension.  At a VA medical examination in 
July 1987, the diagnoses included hypertensive cardiovascular 
disease.  

A VA hearing was held at the RO in May 1996.  The veteran 
testified that he received treatment for hypertension in 
1954.  He stated that he missed a couple of treatments and 
that he did not return.  

At a VA cardiology examination in March 1998 it was reported 
that in 1997 the veteran suffered a heart attack.  The 
physical examination revealed a blood pressure reading of 
140/80.  The diagnoses included hypertension and status post 
myocardial infarction.  

The veteran contends that hypertension was diagnosed shortly 
after service and that he should not be penalized because his 
service medical records were destroyed.  

It has been confirmed that the veteran's service medical 
records are unavailable, apparently they were destroyed by 
fire at the NPRC in 1973.  When service medical records have 
been destroyed, the Board has a heightened obligation to 
provide an explanation of reasons or bases for its findings 
and to consider the benefit-of-the-doubt rule set forth at 38 
U.S.C. § 5107(b).  Gregory v. Brown, 8 Vet. App. 563 (1996).  
The veteran has been made aware of the unavailability of his 
service records and he has been given the opportunity to 
submit supporting evidence.  

The clinical data reveals medical evidence of borderline 
hypertension in 1958, and medical confirmation of 
hypertension in 1965, at which time it was also reported by 
history that the veteran had had hypertension subsequent to 
leaving military service in 1953.  Subsequent clinical 
records show ongoing treatment for hypertension and 
cardiovascular disease.  It is important to note though that 
pursuant to Caluza, a well-grounded claim requires evidence 
of current disability, service incurrence of disease or 
disability, and a medical nexus between the inservice disease 
or injury and the current disability.  

The evidence of record demonstrates that the veteran has 
current cardiovascular disability.  His service medical 
records are missing, which requires a heightened obligation 
for careful consideration of the Caluza criteria of service 
incurrence for purposes of well groundedness.  While there is 
a report of a medical history of hypertension in 1958, there 
is no medical evidence of a cardiovascular disorder, to 
include hypertension, within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991).  A medical 
diagnosis of hypertension is first shown by the evidence in 
1965, twelve years after the veteran's discharge from 
service.  Moreover, and particularly crucial for purposes of 
satisfying the Caluza well grounded criteria, the record does 
not contain any medical evidence indicating that the 
veteran's current cardiovascular disorder, to include 
hypertension, is related to service.  In essence, the record 
is entirely absent for any medical evidence of a nexus 
between the veteran's current cardiovascular disorder and his 
period of service.  

The Board is aware of the veteran's testimony and statements 
concerning the onset of his hypertension.  However, with 
respect to the question of medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence 
sufficient to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
It is well established in veteran's law that unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.  The 
veteran must present competent medical evidence to provide a 
relationship between his current disability and service or 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 
117,121 (1999).

Based on the foregoing, the Board concludes that the 
veteran's claim of service connection for a cardiovascular 
disorder to include hypertension is not well grounded.  
Consideration of the reasonable doubt standard under 
38 U.S.C.A. § 5107(b), is not appropriate in the absence of a 
well-grounded claim.  

Generalized Arthritis

As explained above, the veteran's service medical records are 
unavailable.  

A government clinical record dated in October 1954 reveals 
that the veteran complained of back pain of one day duration.  
In November 1954 the veteran complained of back pain that was 
sustained in a truck accident.  A physical examination 
revealed tenderness over the lumbosacral joint and the 
erector spinae muscles.  The diagnosis was acute low back 
strain.  Clinical records through the 1960's reveal back 
injuries and complaints of back pain along with treatment for 
acute low back strain.  

A VA medical examination was performed in July 1987.  The 
veteran reported that during military training, probably on 
an "infiltration" course, he fell and that he had had a 
backache since that time.  The physical examination revealed 
some straightening of the lumbar curve.  There was limitation 
of motion of the lumbar spine.  An X-ray of the lumbar spine 
revealed hypertrophic degenerative joint disease and disc 
space narrowing at L4-5 and L5-S1.  The diagnosis was 
degenerative joint disease, lumbar spine; and degenerative 
disc disease L4-5, L5-S1.  Clinical records through the 
1990's reveal treatment for ongoing low back complaints.  

At the May 1996 personal hearing the veteran testified that 
his arthritis was first diagnosed in 1954.  The veteran 
stated that he had arthritis that was affecting his knees, 
waist, and joints all over.  The veteran pointed to his 
elbows and wrists and indicated his neck was also affected.  
He testified that he did not receive treatment for arthritis 
during service.  

At a VA medical examination in July 1996 the veteran 
complained of low back pain dating to 1952, and generalized 
pain in the hands, wrists, elbows, knees, feet, and ankles 
that also began during service.  An X-ray of the thoracic 
spine revealed degenerative changes.  The diagnoses included 
moderate to severe degenerative disk disease of the 
lumbosacral spine with vacuum disk phenomenon at L4-5 and L5-
S1; degenerative changes of the thoracic spine on X-ray with 
mild compression of T6, T7 and T8 and slight scoliosis; 
marked limitation of motion of the lumbar and thoracic spines 
and moderate to severe activity limitation, secondary to 
number one; evidence of chronic inflammation of the tissues 
adjacent to the lumbosacral spine; probable generalized 
arthritis.  

The veteran asserts that he has arthritis of multiple joints 
that was incurred either during service or within one year 
after service.  

There are no service medical records available.  In October 
1954, which is more than one year following service, the 
veteran complained of back pain of one day duration.  In 
November 1954 the veteran received treatment for back 
symptoms that were the result of injuries sustained in a 
truck accident.  Degenerative arthritis of any joint and 
generalized arthritis were not clinically reported until many 
years after the veteran's period of service.  In this regard, 
arthritis is not shown during service or to a compensable 
degree within one year after service.  The current clinical 
data reveals generalized arthritis.  However, there is 
absolutely no medical evidence that tends to establish an 
etiological link between the veteran's current arthritis and 
service.  The veteran's lay statements and testimony 
regarding the diagnosis or medical causation of his arthritis 
is not considered competent.  

The Board concludes that the claim of service connection for 
generalized arthritis is not well grounded.  Consideration of 
the reasonable doubt standard under 38 U.S.C.A. § 5107(b), is 
not necessary in the absence of a well-grounded claim.

Diabetes Mellitus

The veteran's service medical records are unavailable.  
Interim medical records are negative for pertinent findings.  

A government urinalysis report dated in June 1977 revealed a 
normal blood sugar level.  In May 1984 an elevated glucose 
level was reported.  

In August 1984 the veteran was admitted to a government 
medical facility for the first time, with a complaint of 
increased thirst and voiding.  Lab studies revealed elevated 
glucose levels.  The diagnosis was diabetes mellitus, newly 
diagnosed.  Subsequent clinical records revealed ongoing 
treatment for insulin dependent diabetes mellitus.

At the May 1996 personal hearing the veteran testified that 
he was first diagnosed with diabetes in 1954.  He stated that 
the treatment for his diabetes in 1954 consisted of 
"pills".  

The veteran asserts that he first received treatment for 
diabetes in 1954.  The clinical data first shows evidence of 
diabetes in 1984, more than thirty years after service.  
Medical evidence of diabetes is not shown during service or 
within one year after service.  The record is also absent for 
any medical evidence of an etiological relationship or 
medical nexus between the veteran's diabetes and his period 
of service.  The veteran's lay statements and testimony 
regarding the medical causation or diagnosis of his arthritis 
is not considered competent.  There is no medical evidence to 
support his assertions.  Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.  Id at 121.  The 
Board notes that the RO has obtained medical records 
reflecting medical treatment provided to the veteran in 1954 
and that these records do not reflect diagnosis or treatment 
of diabetes.  Thus, it would not appear that a further duty 
under Epps v. Brown, 9 Vet. App. 341 (1996) or Robinette v. 
Brown, 8 Vet. App. 69 (1995) to advise the veteran of 
additional evidence needed to complete the application is 
triggered.  This duty attaches where a claimant has reported 
the existence of evidence which could serve to render a claim 
well grounded.  

The Board concludes that the claim of service connection for 
diabetes mellitus is not well grounded.  Consideration of the 
reasonable doubt standard under 38 U.S.C.A. § 5107(b), is not 
appropriate in the absence of a well-grounded claim.


ORDER

Service connection for a cardiovascular disorder, to include 
hypertension, is denied.   

Service connection for generalized arthritis is denied.

Service connection for diabetes mellitus is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)

 

